Case 1:18-cv-00588-LPS Document 249 Filed 07/24/19 Page 1 of 2 PageID #: 15095



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                            )
                                                  )
               Plaintiff,                         )   C.A. No. 18-588-LPS
                                                  )
        v.                                        )   JURY TRIAL DEMANDED
                                                  )
 WORKSPOT, INC.,                                  )
                                                  )
               Defendant.                         )

                                   NOTICE OF SERVICE

       The undersigned counsel hereby certifies that a true and correct copy of the following

document was caused to be served on July 23, 2019, upon the following attorneys of record as

indicated below:

          WORKSPOT’S SUPPLEMENTAL INITIAL DISCLOSURES AND
          PARAGRAPH 3 DISCLOSURES


VIA ELECTRONIC MAIL

 Denise S. Kraft                                  Michael G. Strapp
 Brian A. Biggs                                   Larissa Bifano
 DLA Piper LLP (US)                               Kris Lange
 1201 North Market Street, Suite 2100             DLA Piper LLP (US)
 Wilmington, DE 19801                             33 Arch Street, 26th Floor
 denise.kraft@dlapiper.com                        Boston, MA 02110-1447
 brian.biggs@dlapiper.com                         michael.strapp@dlapiper.com
                                                  larissa.bifano@dlapiper.com
                                                  kris.lange@dlapiper.com
Case 1:18-cv-00588-LPS Document 249 Filed 07/24/19 Page 2 of 2 PageID #: 15096




 OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

 Ronald F. Lopez                          By: /s/ Bindu A. Palapura
 NIXON PEABODY LLP                            David E. Moore (#3983)
 One Embarcadero Center, 18th Floor           Bindu A. Palapura (#5370)
 San Francisco, CA 94111-3600                 Stephanie E. O’Byrne (#4446)
 Tel: (415) 984-8200                          Hercules Plaza, 6th Floor
                                              1313 N. Market Street
 Jennifer Hayes                               Wilmington, DE 19801
 NIXON PEABODY LLP                            Tel: (302) 984-6000
 300 South Grand Avenue, Suite 4100           dmoore@potteranderson.com
 Los Angeles, CA 90071-3151                   bpalapura@potteranderson.com
 Tel: (213) 629-6179                          sobyrne@potteranderson.com

 Matthew A. Werber                        Attorneys for Defendant Workspot, Inc.
 Angelo J. Christopher
 NIXON PEABODY LLP
 70 West Madison, Suite 3500
 Chicago, IL 60602-4224
 Tel: (312) 977-4400

 Karen A. Gibbs
 1901 S. Bascom Avenue, Suite 900
 Campbell, CA 95008

 Dated: July 24, 2019
 6319385 / 45039




                                      2
